—In a proceeding pursuant to CPLR 5240, the petitioner appeals from an order of the Supreme Court, Nassau County (Kohn, J.), dated August 23, 1995, which denied her application to vacate the Nassau County Sheriffs May 26, 1995, levy and execution and to restrain the judicial sale of real property.
Ordered that the order is affirmed, with costs.
CPLR 5240 grants the courts broad discretionary power to control and regulate the enforcement of a money judgment under CPLR article 52 to prevent unreasonable annoyance, expense, embarrassment, disadvantage, or other prejudice to any person or the court (see, Guardian Loan Co. v Early, 47 NY2d 515). Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in denying the relief sought (see, Matter of AMEV Capital Corp. v Kirk, 180 AD2d 791; cf., Seyfarth v Bi-County Elec. Corp., 73 Misc 2d 363; Hammond v Econo-Car of N. Shore, 71 Misc 2d 546; Gilchrist v Commercial Credit Corp., 66 Misc 2d 791). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.